Citation Nr: 1512090	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to a rating in excess of 30 percent for acquired psychiatric disabilities to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1955 to June 1979.  The Veteran died in December 2012, and the appellant was properly substituted as the claimant in September 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Roanoke, Virginia RO.  In January 2012, a hearing was held before a Decision Review Officer (DRO) at the RO (with the Veteran, prior to his death).  In December 2014, a video conference hearing was held before the undersigned (with the appellant).  Transcripts of these hearings are associated with the record.

Prior to the date of the current claim (August 30, 2010), the Veteran was receiving a 30 percent rating for the disability of "acquired psychiatric disabilities to include anxiety reaction with tension headaches and PTSD." However, a March 2012 rating decision converted that award into a separate 30 percent rating for "acquired psychiatric disabilities to include anxiety disorder and PTSD" (effective August 30, 2010) and a separate 30 percent rating for "tension headaches" (effective August 30, 2010).  As only the matter of an increased rating for acquired psychiatric disabilities to include anxiety disorder and PTSD has been appealed, the current issue has been phrased accordingly on the cover page (and does not include any consideration of tension headaches).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

During the period of the current claim (prior to his death), the Veteran's acquired psychiatric disabilities to include anxiety disorder and PTSD were shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment was not shown at any time.


CONCLUSION OF LAW

A rating of 70 percent (but no higher) for acquired psychiatric disabilities to include anxiety disorder and PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for a rating in excess of 30 percent for acquired psychiatric disabilities to include anxiety disorder and PTSD.  A September 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the claimant was responsible for providing, and informed the claimant of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  At the hearing before the undersigned, the appellant was advised of what is needed to substantiate the claim for a higher rating for acquired psychiatric disabilities to include anxiety disorder and PTSD.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

All pertinent treatment records have been secured.  [While the Veteran died at a private medical facility, the record reflects that he was on life support for physical disabilities at that facility in the days prior to his death.  The Board has determined that any records from such facility would not be pertinent to the current appeal regarding psychiatric disabilities, and therefore such records need not be obtained.]  The RO arranged for pertinent VA examinations in November 2009 and May 2011, and a pertinent VA medical opinion was obtained in March 2012.  The Board finds that the reports of these VA examinations and VA medical opinion contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the disability at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disabilities to include anxiety disorder and PTSD have been rated under Code 9411 and the General Rating Formula for Mental Disorders, which provides the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran had been assigned Global Assessment of Functioning (GAF) scores for his acquired psychiatric disabilities to include anxiety disorder and PTSD during the applicable timeframe.  GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The instant claim for an increased rating for acquired psychiatric disabilities to include anxiety disorder and PTSD was filed in August 2010.  Therefore, for purposes of this appeal, the evaluation period for the disability begins in August 2009 (i.e., one year prior to the date of claim).

VA treatment records throughout the period of claim (prior to the Veteran's death) documented his ongoing psychiatric treatment, with GAF scores ranging from 50 to 70.

On VA mental disorders examination in November 2009, it was noted that the Veteran was not currently taking any psychiatric medications but that he was now interested in medication treatment due to having increased anxiety.  His current symptoms were noted to include significant and rather chronic anxiety, excessive worry (with difficulty relaxing), poor concentration (especially when trying to read), his mind briefly going blank when under increased stress, significant irritability, and impaired sleep.  However, he denied significant problems with depressed or sad mood, and his impulse control was noted to be adequate without any severe anger outbursts.  A mental status examination revealed that the Veteran appeared significantly anxious as well as irritable; his speech was somewhat pressured as he discussed his stressful work circumstances, but was normal in other aspects; his eye contact and behavior were appropriate; he was oriented and his memory was intact; and he did not display any of the following: impairment of thought processing or communication, delusions or hallucinations, obsessive compulsive behavior, or panic attacks.  He also denied any problems with suicidal or homicidal thinking, and he reported that he did adequately with personal hygiene and basic activities of living.

The Veteran's social and occupational impairment were described at the November 2009 VA examination as follows.  Regarding social functioning, it was noted that he was still married to his wife (of more than 45 years), and he reported that at times they were irritable with each other, but at other times they got along "adequately."  It was also noted that he and his wife were raising their 8-year-old granddaughter, and he reported that he got along well with his granddaughter as well as his son.  While it was noted that he had limited time for any social interactions and joined no groups or clubs regularly, he reported that he did stay active in a number of leisure pursuits (including bicycling, weight lifting, hunting, running errands, and watching television).  Regarding employment, it was noted that he continued to work at the U.S. Postal Service as a group leader and showed up regularly to do his job, though he reported that he had become increasingly frustrated, stressed, and irritable.  The November 2009 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified, assigned a GAF score of 54.

In an October 2010 VA treatment record, the treatment provider (a psychiatry resident) noted that the Veteran had "[a]gain discussed about the possibility to retire from [his] job because it is too stressful for him and the [Veteran] said that he came to this decision and he is going to retire."  The record reflects that he retired from his job at the U.S. Postal Service effective January 1, 2011, and the Veteran (and later the appellant) consistently alleged that he had to retire due to his psychiatric disabilities.  [The Board notes that a separate claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was denied in a March 2012 rating decision, and such issue was never appealed.]

On VA psychiatric examination in May 2011, it was noted that the Veteran was taking psychiatric medications which were helpful in managing his anxiety and PTSD symptoms.  His current symptoms were noted to include daily feelings of anxiety, daily difficulty with an inability to feel relaxed, nightmares (approximately once every six weeks), daily upsetting intrusive memories (along with environmental triggers), feelings of irritability, startle response, poor concentration, mild sleep troubles, and hypervigilance (around fire, but not as much around people).  However, it was noted that he had no recent problems with panic attacks, he denied depressed mood, and his impulse control was noted to be adequate without any severe anger outbursts.  A mental status examination revealed that the Veteran appeared quite tense, with some underlying irritability and frustration; he had mildly restricted affect; his speech was mildly pressured at times when he got more tense (and he reported that in times of high anxiety he had problems with voice hoarseness); his eye contact and behavior were appropriate; he was oriented and his memory appeared to be grossly intact; and he did not display any of the following: impairment of thought processing or communication, delusions or hallucinations, or obsessive compulsive behavior.  He also denied any violent or assaultive behavior, suicide attempts, and suicidal or homicidal thinking, and he reported that he did adequately with personal hygiene and basic activities of living.

The Veteran's social and occupational impairment were described at the May 2011 VA examination as follows.  Regarding social functioning, it was noted that he remained married to his wife (of 47 years), and while they got along fairly well, it was noted that both were "snappy" with each other as his wife was disabled and often in pain.  He did report that he was usually able to let things go and not have any significant explosions.  It was also noted that he and his wife were still raising their 11-year-old granddaughter, and he reported that he got along well with his granddaughter as well as his son.  It was noted that he continued to have little in the way of close social relationships, but that some old coworkers did call him occasionally.  While he continued to join no groups or clubs, it was noted that he did maintain interest and enjoyment in various activities (including bicycling, watching television, hunting, fishing, yard work, caring for his granddaughter and wife, running errands, and lifting weights).  Regarding employment, it was noted that when he was working for the U.S. Postal Service, he showed up regularly to do his job and had risen to a higher level (group leader).  Prior to retiring at the end of 2010, he reported that he had undergone a lot of stress at work. The May 2011 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified and PTSD, assigned a GAF score of 56.

At the January 2012 DRO hearing, the Veteran cursed at one point and also became emotional at several points (including at the end of the hearing, when showing pictures of his deceased fellow soldiers to the DRO).  He testified that he used to have eight to ten panic attacks a day before going on his medications, and that now he had two to three panic attacks a day while medicated.  He also testified with regard to his experiences with the following symptoms: losing his voice due to panic, expressing road rage while in the car, having trouble with concentration (and how he could no longer read the newspaper), suffering from short-term memory loss, being quick to argue with his wife (he alleged that they argued about 30 times per day), and having a lack of motivation to do anything and lack of interest in the things he used to like to do (golf, playing cards, etc.).  He further testified that he thought about suicide every day, that he had taken leave without pay from his job prior to retiring because the job was too stressful, and that he had no close friends.

In March 2012, a VA clinical psychologist reviewed the record.  The psychologist cited to the pertinent findings outlined above from the May 2011 VA examination and noted that the GAF score of 56 which was assigned at that examination "was in line with estimates of other mental health providers...indicating moderate impairment in overall level of functioning as a result of mental health symptoms.  There was no suggestion or indication of major impairment or inability to function in the work setting as a result of mental health symptoms."  The psychologist then opined that, after a review of the record, the Veteran's service-connected psychiatric disabilities did not render him unable to obtain or maintain substantially gainful employment.  [The Board reiterates that a separate claim for a TDIU rating was denied in a March 2012 rating decision, and such issue was never appealed.]

In April 2012, the Veteran's VA treating physician submitted a statement noting that she had been following the Veteran since August 2011 and that he was followed in the Mental Hygiene Clinic for PTSD (noted to be "chronic, 70% service connected"), generalized anxiety disorder, and conversion disorder (vocal cord paralysis) in partial remission with treatment.

On his April 2012 VA Form 9, the Veteran noted that he was "forced to retire" from the U.S. Postal Service as a result of his PTSD and that he had nightmares and suicidal thoughts.

The Veteran's death certificate reflects that he died in December 2012, with an updated death certificate issued in September 2013.  His immediate cause of death was listed as respiratory failure secondary to acute respiratory distress syndrome (ARDS), due to (or as a consequence of) bilateral pneumonia (PNA) and influenza, due to (or as a consequence of) atrial fibrillation, anemia, and adenylate kinase 1 (AK1).  PTSD was listed as an other significant condition contributing to death but not resulting in the underlying cause.  [The Board notes that service connection was granted for the cause of the Veteran's death in a November 2013 rating decision.]

At the December 2014 video conference hearing, the appellant testified that she had been married to the Veteran for 49 years, and that prior to his death, he had become more aggressive and that she could not really talk to him.  She testified that he would curse at her as well as at their children, that he "wasn't himself at all" and had "changed completely," and that he would get so angry that he would spit on the floors, jump up and down, or pound on the walls.  She also testified that he had a lot of nightmares all the time.  She further testified that he had been forced to retire from his job with the U.S. Postal Service because it was too stressful due to his PTSD symptoms.  The appellant's representative also noted that PTSD was added as an underlying cause of death on the Veteran's death certificate and that the Veteran "was so depressed that he would not leave his home to seek the medical treatment."  The appellant further reiterated that the Veteran's PTSD symptoms were much more severe prior to his death and that he was like "Dr. Jekyll and Mr. Hyde," to the point where communication with him was difficult and sometimes involved writing notes back and forth.

Throughout the entire period of claim (prior to his death), the Veteran's acquired psychiatric disabilities to include anxiety disorder and PTSD were shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by symptoms such as frequent suicidal ideation, frequent panic attacks, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the disability is not shown to have caused total social impairment at any time, as evidenced by his ongoing relationships with his wife of 49 years, his granddaughter, and his son.  GAF scores of 50 to 70 have been assigned throughout the period of claim, reflecting moderate to severe symptomatology.  Accordingly, the Board finds that a 70 percent rating (but no higher) for acquired psychiatric disabilities to include anxiety disorder and PTSD is warranted throughout the evaluation period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

An increased (70 percent) rating for acquired psychiatric disabilities to include anxiety disorder and PTSD is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 70 percent for acquired psychiatric disabilities to include anxiety disorder and PTSD is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


